As filed with the Securities and Exchange Commission on July 25 , 2011 Registration No. 333-170828 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CWSMARKETING& FINANCE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-1662812 (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) 3525 Del Mar Heights Road, #316 San Diego, CA 92310 Tel.: (877) 879-7631 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Craig Samuels President CWS MARKETING & FINANCE GROUP, INC. 3525 Del Mar Heights Road, #316 San Diego, CA 92310 Tel.: (877) 879-7631 þ(Name, Address and Telephone Number of Agent for Service) Copies of communications to: Marc A. Indeglia, Esq. Gregory R. Carney, Esq. Indeglia& Carney, P.C. 1900 Main Street, Suite 300 Irvine, CA 92614 Tel No.: (949) 861-3321 Fax No.: (949) 861-3324 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, par value $0.001 $ $ 3.26 (2) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. The price of $0.10 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. The fixed price of $0.10 has been determined as the selling price based upon the original purchase price paid by certain selling shareholders of $0.05 plus an increase based on the fact the shares will be liquid and registered.There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, nor can there be any assurance that such an application for quotation will be approved.There is noassurance that an active tradingmarket for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED JULY 25 , 2011 456,000 Common Shares CWS MARKETING & FINANCE GROUP, INC. This prospectus relates to periodic offers and sales of 456,000 shares of our common stock by the selling security holders.The selling stockholders may be deemed underwriters of the shares of common stock, which they are offering.We are not selling any shares of common stock and therefore will not receive any proceeds from this offering.The selling stockholders will receive all proceeds from the sale of stock in this offering Our common stock is presently not traded on any market or securities exchange. The 456,000 sharesof our common stock can be sold by selling security holders at a fixed price of $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance thata market maker will agree to file the necessary documents withthe Financial Industry Regulatory Authority (“FINRA”), nor can there be any assurance that such an application for quotation will be approved.We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. However, all commissions, selling and other expenses incurred by the selling stockholders to underwriters, agents, brokers and dealers will be borne by them.There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. Investing in our common stock involves a high degree of risk.Before buying any shares, you should carefully read the discussion of material risks of investing in our common stock in “Risk Factors” beginning on page2 of this prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of anyone’s investment in these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Date of This Prospectus Is: , 2011 TABLE OF CONTENTS PAGE Forward-looking Statements 1 Prospectus Summary 1 Risk Factors 5 Use of Proceeds 12 Determination of Offering Price 12 Dilution 12 Penny Stock Considerations 13 Selling Shareholders 14 Plan of Distribution 16 Description of Securities 17 Legal Matters 19 Experts 19 Description of Business 20 Description of Property 25 Legal Proceedings 25 Market For Common Equity and Related Stockholder Matters 26 Available Information 27 Index to Financial Statements 28 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Changes in and Disagreements with Accounts on Accounting and Financial Disclosure 32 Quantitative and Qualitative Disclosures about Market Risk 32 Directors, Executive Officers, Promoters, and Control Persons 32 Executive Compensation 33 Security Ownership of Certain Beneficial Owners and Management 34 Certain Relationships and Related Transactions 34 i FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. These forward-looking statements are subject to risks, uncertainties and assumptions about CWS Marketing & Finance Group Inc., including, among other things: · Development of an e-commerce market. We define e-commerce as conducting or facilitating business transactions over the Internet. · Our ability to successfully execute our business model. · Growth in demand for Internet products and services. · Adoption of the Internet as an advertising medium. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this prospectus might not occur. The terms "CWS Marketing & Finance Group," "our" and "we," as used in this prospectus, refer to CWS Marketing & Finance Group, Inc. You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date. We intend to furnish our shareholders with annual reports containing consolidated financial statements audited by an independent accounting firm. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements, before making an investment decision. Company Overview We were incorporated in the State of Delaware on December 4, 2009. We are a consulting company for the small and medium size business market (here-in-under, referred to as the “SMB market”).In general, SMB market companies that we target will have fewer than 200 employees for manufacturing businesses and less than $7 million in annual revenues for most nonmanufacturing businesses.We target those SMB companies with limited resources and/or infrastructure looking to outsource either their finance or online marketing departments.We initially intend to target e-commerce companies but our services can be applied across industries.We provide two lines of professional consulting services to these companies: (i) outsource finance services: including cost management and expense reduction services as well as other finance services such as accounting and financial statement preparation or payroll services, and (ii) on-line marketing consulting and website implementation services, including website design and technology support including point of purchase capabilities and driving website traffic.We deliver these consulting services pursuant to a subscription based model, payable monthly.For initial clients, we require an initial three-month minimum.We believe the subscription based model is effective in both revenue projection and client retention. We believe that due to the size of the e-commerce market, as discussed below, this market will support multiple new entrants.Accordingly, we believe we will be able to take advantage of the current trend of increased e-commerce sales despite the fact that we have recently emerged from developmental company status. 1 Since our inception December 2009, we have received over $32,000 in revenues.Our initial activities focused on developing our delivery service model and establishing our third party service providers that will enable us to scale properly as our client base grows.To date, we have acquired twelve consulting clients, of which five were acquired in the quarter ended March 31, 2011. Nine of the twelve are monthly subscription based contracts.Of those nine, five are related to financial service work and four are for online marketing work.The three other contracts are one-time custom consulting related to online marketing and website development. With our delivery system now developed, we plan to focus our efforts on sales and marketing activities. We are not a blank check corporation. Section 7(b)(3) of the Securities Act of 1933, as amended defines the term “blank check company” to mean, any development stage company that is issuing a penny stock that, “(A) has no specific plan or purpose, or (B) has indicated that its business plan is to merge with an unidentified company or companies.” We have a specific plan and purpose. Our business purpose and our specific plan is to provide business consulting services to small and medium size businesses for cost management and expense reduction as well as online marketing consulting and web optimization servicesWe have commenced operations, standardized our delivery system and signed contracts with eight (8) clients as of the date of this prospectus and signed up three third party service providers.In Securities Act Release No. 6932 which adopted rules relating to blank check offerings, the Securities and Exchange Commission stated in II DISCUSSION OF THE RULES, A. Scope of Rule 419, that, “Rule 419 does not apply to start-up companies with specific business plans even if operations have not commenced at the time of the offering.” We have no present plans to be acquired or to merge with another company nor do we, nor any of our shareholders, have any plans to enter into a change of control or similar transaction.We may, as stated below under “Our Strategy”, look to acquire complementary service providers and software product companies in the future to grow our operations. Our executive office is located at 3525 Del Mar Heights Rd, #318, San Diego, CA 92130.Our telephone number is (877) 829-7361.Our internet address is www.cwsmf.com. Our Market In 2009, the Census Bureau of the Department of Commerce announced that the estimate of U.S. retail e-commerce sales for the fourth quarter of 2009, adjusted for seasonal variation, but not for price changes, was $35.9 billion, an increase of 4.5 percent (±2.6%) from the third quarter of 2009. Total retail sales for the fourth quarter of 2009 were estimated at $942.4 billion, an increase of 2.1 percent (±0.4%) from the third quarter of 2009. The fourth quarter 2009 e-commerce estimate increased 14.4 percent (±2.1%) from the fourth quarter of 2008 while total retail sales increased 2.2 percent (±0.2%) in the same period. E-commerce sales in the fourth quarter of 2009 accounted for 3.8 percent of total sales. On a not adjusted basis, the estimate of U.S. retail e-commerce sales for the fourth quarter of 2009 totaled $42.0 billion, an increase of 31.4 percent (±2.6%) from the third quarter of 2009. The fourth quarter 2009 e-commerce estimate increased 14.6 percent (±2.1%) from the fourth quarter of 2008 while total retail sales increased 2.2 percent (±0.2%) in the same period. E-commerce sales in the fourth quarter of 2009 accounted for 4.3 percent of total sales. Total e-commerce sales for 2009 were estimated at $134.9 billion, an increase of 2.0 percent (±1.8%) from 2008. Total retail sales in 2009 decreased 7.0 percent (±0.2%) from 2008. E-commerce sales in 2009 accounted for 3.7 percent of total sales. E-commerce sales in 2008 accounted for 3.3 percent of total sales. 2 For information, visit the Census Bureau's Web site at . For additional information about Census Bureau e-business measurement programs and plans visit . Our Opportunity We believe that the Internet's substantial growth creates tremendous market opportunities for companies that connect buyers and sellers, and companies that create applications and systems for traditional businesses wishing to engage in e- commerce.Historically, small business e-commerce has occurred through electronic data interchange over proprietary networks, which we believe are costly and available only to a limited number of participants. The Internet provides an open platform with common communication protocols to build efficient, cost-effective networks that facilitate e-commerce.As Internet-based network reliability, speed and security have improved in recent years and as more businesses have connected to the Internet, traditional businesses are beginning to use the Internet to conduct e- commerce and exchange information with customers, suppliers and distributors and suppliers.Our services are meant to help those traditional businesses maximize the success that they have on utilizing the Internet to grow their business. Our Strategy Our strategy for growing our operations includes: · Rolling out various outbound sales and marketing campaigns to grow our client base; · Expanding our outsourced third party provider base to assist in cost efficiently delivering our services; and · Growth through acquisition with complementary service providers and software product companies. 3 The Offering Common stock offered by selling security holders 456,000 shares of common stock. Common stock outstanding before the offering 3,149,000 shares of common stock. Common stock outstanding after the offering 3,149,000 shares of common stock Terms of the Offering The selling security holders will determine when and how they will sell the common stock offered in this prospectus. Use of Proceeds We are not selling any shares of the common stock covered by this prospectus, and, as a result, will not receive any proceeds from this offering. Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” below. 4 Summary Financial Data The summary financial information set forth below has been derived from our financial statements for the year ended September 30, 2010 and for the six month period ended March 31, 2011 and should be read in conjunction with the financial statements and the notes thereto included elsewhere in this Prospectus and in the information set forth in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” From Inception (December 4, 2009 through March31, 2011) From Inception (December 4, 2009 through Sept 30, 2010) Revenues $ $ Cost of Revenues $ $ Operating Expenses $ $ Loss from operations $ ) $ ) As ofMarch 31, As of September 30, 2010 Total Assets $ $ Total Liabilities $ $ Working Capital $ $ Shareholder’s Equity $ $ RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words “we”, “our”, “us”, or “CWS Marketing & Finance Group” refer to the Company and its subsidiaries and not to the selling stockholders. Risks Related to Our Business WE HAVE A LIMITED OPERATING HISTORY THAT YOU CAN USE TO EVALUATE US, AND THE LIKELIHOOD OF OUR SUCCESS MUST BE CONSIDERED IN LIGHT OF THE PROBLEMS, EXPENSES, DIFFICULTIES, COMPLICATIONS AND DELAYS FREQUENTLY ENCOUNTERED BY A SMALL DEVELOPING COMPANY. We were incorporated in Delaware on December 4, 2009. We have no significant financial resources and have recently started generating revenues. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small developing company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to meet our expenses and support our anticipated activities. WE DEPEND ON OUR KEY MANAGEMENT PERSONNEL AND THE LOSS OF THEIR SERVICES WOULD FORCE US TO EXPEND TIME AND RESOURCES IN PURSUIT OF REPLACEMENTS WHICH COULD ADVERSELY AFFECT OUR BUSINESS. We consider our current directors and officers to be essential to the success of the business. None of these individuals are currently subject to a written employment agreement and we do not maintain key life insurance on them.Although they have not indicated any intention of leaving us, the loss of any one of these individuals for any reason could have a very negative impact on our ability to fulfill our business plan as each officer has specific product and industry knowledge that would be difficult to replicate. 5 WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect these costs to approximate at least $50,000 per year, consisting of $25,000 in legal, $20,000 in audit and $5,000 for financial printing and transfer agent fees. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly.We may not be able to cover these costs from our operations and may need to raise or borrow additional funds.We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs.In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. OUR OFFICERS AND DIRECTORS BENEFICIALLY OWN A SIGNIFICANT AMOUNT OF THE OUTSTANDING COMMON STOCK AS OF THE DATE OF THIS FILING AND COULD TAKE ACTIONS DETRIMENTAL TO YOUR INVESTMENT FOR WHICH YOU WOULD HAVE NO REMEDY. Our officers and directors beneficially own approximately 71% of the outstanding common stock as of the date of this filing. They will continue to have the ability to substantially influence the management, policies, and business operations. In addition, the rights of the holders of our common stock will be subject to, and may be adversely affected by, the rights of holders of any preferred stock that may be issued in the future.Because of the shareholdings of the officers and directors and well as their management control, such officers and directors may cause the company to engage in business combinations without seeking shareholder approval. OUR EXECUTIVE OFFICERS BENEFICIALLY OWN APPROXIMATELY 71% OF THE SHARES OF OUR COMMON STOCK GIVING THEM CONTROL OVER DECISIONS AND THEIR INTEREST COULD CONFLICT WITH THE INVESTORS WHICH COULD CAUSE THE INVESTOR TO LOS ALL OR PART OF THE INVESTMENT. Our executive officers own approximately 71% of our issued and outstanding common stock.As such, these officers have complete control over decisions, including, but not limited to all employment decisions, appointment of other management positions and whether to enter into material transactions with related parties.Such concentration of ownership may also have the effect of delaying or preventing a change in control, which may be to the benefit of our management but not in the interest of the shareholders. This beneficial ownership and potential effective control on all matters relating to our business and operations could eliminate the possibility of shareholders changing the management in the event that the shareholders did not agree with the conduct of the officers and directors. Additionally, the shareholders would potentially not be able to obtain the necessary shareholder vote to affect any change in the course of our business. This lack of shareholder control could prevent the shareholders from removing from the Board of Directors any directors who are not managing the company with sufficient skill to make it profitable, which could prevent us from becoming profitable. 6 OUR DIRECTORS AND EXECUTIVE OFFICERS, INTEND TO DEVOTE ONLY PART TIME EFFORTS TO OUR BUSINESS, MAY HAVE CONFLICTS OF INTERESTS IN ALLOCATING HER TIME BETWEEN OUR COMPANY AND THOSE OF OTHER BUSINESSES AND DETERMINING TO WHICH ENTITY A PARTICULAR BUSINESS OPPORTUNITY SHOULD BE PRESENTED WHICH MAY NOT BE SUFFICIENT TO SUCCESSFULLY DEVELOP OUR BUSINESS. The amount of time our directors and executive officers intend to devote to our business is limited currently expected to be approximately 25%, of her working time to our company. Our current directors and executive officers have other business interests. While we expect them to increase the percentage of the working time they each devote to our company if our operations increase, the amount of time which they devote to our business may not be sufficient to fully develop our business. Additionally, our directors and executive officers may encounter a conflict of interest in allocating their time between our operations and those of other businesses. In the course of their other business activities, they may become aware of investment and business opportunities which may be appropriate for presentation to us as well as other entities to which they owes a fiduciary duty. As a result, they may have conflicts of interest in determining to which entity a particular business opportunity should be presented. Such conflicts of interests, should they arise, may be detrimental to our business. BECAUSE OUR MANAGEMENT DOES NOT HAVE PRIOR EXPERIENCE RUNNING A PUBLIC COMPANY, WE MAY HAVE TO HIRE INDIVIDUALS OR SUSPEND OR CEASE OPERATIONS. Because our management does not have prior experience in running a public company, including the preparation of reports under the Securities Act of 1934, we may have to hire additional experienced personnel to assist us with the preparation thereof. If we need the additional experienced personnel and we do not hire them, we could fail in our plan of operations and have to suspend operations or cease operations entirely BECAUSE OUR OFFICERS AND DIRECTORS HAVE LIMITED FORMAL TRAINING OR EXPERIENCE IN FINANCIAL ACCOUNTING AND MANAGEMENT,THERE MAY NOT BE EFFECTIVE DISCLOSURE AND ACCOUNTING CONTROLS TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS WHICH COULD RESULT IN FINES, PENALTIES AND ASSESSMENTS AGAINST US. Our officers and directors have limited formal training or experience in financial accounting and management, however, they responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002.While Mitchell Metzman, our principal financial officer has limited formal training in financial accounting matters and no previous experience with U.S. companies or U.S. Generally Accepted Accounting Principals, he has been preparing the financial statements that have been audited and reviewed by our auditors and included in this prospectus. When the disclosure and accounting controls referred to above are implemented, he will be responsible for the administration of them.Should he not have sufficient experience, he may be incapable of creating and implementing the controls.Lack of proper controls could cause our financial statements to be inaccurate which will give us an incorrect view of our financial condition and mislead us into believing our operations are being conducted correctly.As a result, investors will be misled about our financial condition and the quality of our operations.This inaccurate reporting could cause us to be subject to sanctions and fines by the SEC which ultimately could cause you to lose your investment, however, because of the small size of our expected operations, we believe that he will be able to monitor the controls he will have created and will be accurate in assembling and providing information to investors. WE EXPECT OUR QUARTERLY RESULTS TO FLUCTUATE WHICH MAY ADVERSELY AFFECT OUR STOCK PRICE. We expect that our quarterly results will fluctuate significantly.We believe that period-to-period comparisons of our operating results are not meaningful. Additionally, if our operating results in one or more quarters do not meet securities analysts' or your expectations, the price of our common stock could decrease. IF OUR COSTS AND EXPENSES ARE GREATER THAN ANTICIPATED AND WE ARE UNABLE TO RAISE ADDITIONAL WORKING CAPITAL, WE MAY BE UNABLE TO FULLY FUND OUR OPERATIONS AND TO OTHERWISE EXECUTE OUR BUSINESS PLAN. We believe that our currently available working capital will be sufficient to continue our business for at least the next 12 months.Should our costs and expenses prove to be greater than we currently anticipate, or should we change our current business plan in a manner that will increase or accelerate our anticipated costs and expenses, the depletion of our working capital would be accelerated.To the extent it becomes necessary to raise additional cash in the future as our current cash and working capital resources are depleted, we will seek to raise it through the public or private sale of debt or equity securities, funding from joint-venture or strategic partners, debt financing or short-term loans, or a combination of the foregoing.We may also seek to satisfy indebtedness without any cash outlay through the private issuance of debt or equity securities.We currently do not have any binding commitments for, or readily available sources of, additional financing.We cannot give you any assurance that we will be able to secure the additional cash or working capital we may require to continue our operations. 7 IF WE REQUIRE ADDITIONAL CAPITAL AND EVEN IF WE ARE ABLE TO RAISE ADDITIONAL FINANCING, WE MIGHT NOT BE ABLE TO OBTAIN IT ON TERMS THAT ARE NOT UNDULY EXPENSIVE OR BURDENSOME TO THE COMPANY OR DISADVANTAGEOUS TO OUR EXISTING SHAREHOLDERS. If we require additional capital and even if we are able to raise additional cash or working capital through the public or private sale of debt or equity securities, funding from joint-venture or strategic partners, debt financing or short-term loans, or the satisfaction of indebtedness without any cash outlay through the private issuance of debt or equity securities, the terms of such transactions may be unduly expensive or burdensome to the Company or disadvantageous to our existing shareholders. For example, we may be forced to sell or issue our securities at significant discounts to market, or pursuant to onerous terms and conditions, including the issuance of preferred stock with disadvantageous dividend, voting or veto, board membership, conversion, redemption or liquidation provisions; the issuance of convertible debt with disadvantageous interest rates and conversion features; the issuance of warrants with cashless exercise features; the issuance of securities with anti-dilution provisions; and the grant of registration rights with significant penalties for the failure to quickly register. If we raise debt financing, we may be required to secure the financing with all of our business assets, which could be sold or retained by the creditor should we default in our payment obligations. OUR SUCCESS IS DEPENDENT ON OUR ABILITY TO RETAIN AND ATTRACT KEY PERSONNEL. Many of our management personnel have worked for us for less than one year. Our efficiency may be limited while these employees and future employees are being integrated into our operations. In addition, we may be unable to find and hire additional qualified management and professional personnel to help lead us. Our expenses will increase as we build an infrastructure to implement our business model. For example, we expect to hire additional employees, expand information technology systems and lease more space for our corporate offices to the extent we have capital available.Due to our current limited capital, we initially intend to offer independent contractor arrangements. If any of these and other expenses are not accompanied by increased revenue, our operating losses will be greater than we anticipate. 8 THERE EXISTS CONFLICTS OF INTEREST AMONG OUR SIGNIFICANT STOCKHOLDER, WHICH COULD HAVE A MATERIAL IMPACT ON OUR BUSINESS We have entered into contracts with one of our significant stockholders.These contracts have been entered into on an arm’s length basis.However, the interests of the significant stockholder could differ from those of management, which if not resolved favorable could result in the termination of such contract, which could have an adverse effect on our business. WE FACE INTENSE COMPETITION AND OPERATE IN AN INDUSTRY WITH LIMITED BARRIERS TO ENTRY, AND MOST OF OUR COMPETITORS ARE BETTER POSITIONED THAN WE ARE. The e-commerce commerce market is competitive with limited barriers to entry. Our competitors include established e-commerce consultants, including without limitation, Omniture or Husspot, who have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing, technical, management and other resources than we do. We expect competition will intensify in the future. Increased competition may result in reduced operating margins, reduced profitability, loss of market share and diminished brand recognition.These and other competitive pressures may have a material adverse effect on our business, financial condition and results of operations. RISKS RELATING TO THE INTERNET INDUSTRY GOVERNMENT REGULATIONS AND LEGAL UNCERTAINTIES MAY PLACE FINANCIAL BURDENS ON OUR BUSINESS. As of September 30, 2010, there were few laws or regulations directed specifically at e-commerce. However, because of the Internet's popularity and increasing use, new laws and regulations may be adopted. These laws and regulations may cover issues such as the collection of and use of data from Web site visitors and related privacy issues, pricing, content, copyrights, online gambling, distribution and the quality of goods and services. The enactment of any additional laws or regulations may impede the growth of the Internet and B2B e-commerce, which could decrease our revenue and place additional financial burdens on our business. Laws and regulations directly applicable to e-commerce or Internet communications are becoming more prevalent. For example, Congress recently enacted laws regarding online copyright infringement and the protection of information collected online from children. Although these laws may not have a direct adverse effect on our business they add to the legal and regulatory burden faced by e-commerce companies. 9 PRIVACY CONCERNS RELATING TO OUR TECHNOLOGY COULD DAMAGE OUR REPUTATION AND DETER CURRENT AND POTENTIAL USERS FROM USING OUR PRODUCTS AND SERVICES. Concerns about our practices with regard to the collection, use, disclosure, or security of personal information or other privacy related matters, even if unfounded, could damage our reputation and operating results. While we strive to comply with all applicable data protection laws and regulations, as well as our own posted privacy policies, any failure or perceived failure to comply may result in proceedings or actions against us by government entities or others, or could cause us to lose users and customers, which could potentially have an adverse effect on our business. In addition, as nearly all of our products and services are web based, the amount of data we store for our users on our servers (including personal information) has been increasing. Any systems failure or compromise of our security that results in the release of our users’ data could seriously limit the adoption of our products and services as well as harm our reputation and brand and, therefore, our business. We may also need to expend significant resources to protect against security breaches. The risk that these types of events could seriously harm our business is likely to increase as we expand the number of web based products and services we offer as well as increase the number of countries where we operate. Regulatory authorities around the world are considering a number of legislative proposals concerning data protection. In addition, the interpretation and application of data protection laws in Europe and elsewhere are still uncertain and in flux. It is possible that these laws may be interpreted and applied in a manner that is inconsistent with our data practices. If so, in addition to the possibility of fines, this could result in an order requiring that we change our data practices, which could have an adverse effect on our business. Complying with these various laws could cause us to incur substantial costs or require us to change our business practices in a manner adverse to our business. Risks Related to Our Common Stock YOU MAY NOT BE ABLE TO LIQUIDATE YOUR INVESTMENT SINCE THERE IS NO ASSURANCE THAT A PUBLIC MARKET WILL DEVELOP FOR OUR COMMON STOCK OR THAT OUR COMMON STOCK WILL EVER BE APPROVED FOR TRADING ON A RECOGNIZED EXCHANGE There is no established public trading market for our securities.Although we intend to be quoted on the OTC BB in the United States, our shares are not and have not been quoted on any exchange or quotation system. We cannot assure you that a market maker will agree to file the necessary documents with the FINRA, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, an investor may be unable to liquidate its investment, which will result in the loss of your investment. THE OFFERING PRICE OF THE SHARES WAS SOLELY DETERMINED BASED UPON THE PRICE THE SHARES WERE SOLD IN THE PRIVATE PLACEMENT, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO THE ACTUAL VALUE OF THE COMPANY, ANDMAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.10 for the shares of common stock was determined based upon the price the shares were sold to the investors in private placements of $0.05 plus an increase based on the fact the shares will be liquid and registered. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. SHOULD OUR STOCKBECOME QUOTED ON THE OTC BULLETIN BOARD, IF WE FAIL TO REMAIN CURRENT ON OUR REPORTING REQUIREMENTS, WE COULD BE REMOVED FROM THE OTC BULLETIN BOARD WHICH WOULD LIMIT THE ABILITY OF BROKER-DEALERS TO SELL OUR SECURITIES AND THE ABILITY OF STOCKHOLDERS TO SELL THEIR SECURITIES IN THE SECONDARY MARKET. Companies quoted on the Over-The-Counter Bulletin Board, such as we are seeking to become, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. In addition, we may be unable to get re-quoted on the OTC Bulletin Board, which may have an adverse material effect on our Company. 10 ONCE PUBLICLY TRADING, THE APPLICATION OF THE “PENNY STOCK” RULES COULD ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON SHARES AND INCREASE YOUR TRANSACTION COSTS TO SELL THOSE SHARES. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: • that a broker or dealer approve a person's account for transactions in penny stocks; and • the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: • obtain financial information and investment experience objectives of the person; and • make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: • sets forth the basis on which the broker or dealer made the suitability determination; and • that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. WE DO NOT EXPECT TO PAY DIVIDENDS IN THE FUTURE; ANY RETURN ON INVESTMENT MAY BE LIMITED TO THE VALUE OF OUR COMMON STOCK. We do not currently anticipate paying cash dividends in the foreseeable future. The payment of dividends on our Common Stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the board of directors may consider relevant. Our current intention is to apply net earnings, if any, in the foreseeable future to increasing our capital base and development and marketing efforts. There can be no assurance that the Company will ever have sufficient earnings to declare and pay dividends to the holders of our Common Stock, and in any event, a decision to declare and pay dividends is at the sole discretion of our Board of Directors. If we do not pay dividends, our Common Stock may be less valuable because a return on your investment will only occur if its stock price appreciates. 11 OUR COMMON STOCK PRICE IS LIKELY TO BE HIGHLY VOLATILE WHICH MAY SUBJECT US TO SECURITIES LITIGATION THEREBY DIVERTING OUR RESOURCES WHICH MAY AFFECT OUR PROFITABILITY AND RESULTS OF OPERATION. The market price for our common stock is likely to be highly volatile as the stock market in general and the market for Internet-related stocks. The following factors will add to our common stock price's volatility: · actual or anticipated variations in our quarterly operating results; · conditions or trends in the Internet industry in general and the B2B e- commerce industry in particular; · announcements by us of acquisitions; · additions or departures of our key personnel; and. · sales of our common stock Many of these factors are beyond our control. These factors may decrease the market price of our common stock, regardless of our operating performance.In the past, plaintiffs have initiated securities class action litigation against a company following periods of volatility in the market price of its securities.We may in the future be the target of similar litigation.Securities litigation could result in substantial costs and liabilities and could divert management’s attention and resources. USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the sale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DETERMINATION OF OFFERING PRICE Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock of $0.10 was determined as the selling price based upon the original purchase price paid by certain selling shareholders of $0.05 plus an increase based on the fact the shares will be liquid and registered. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history andthe general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTC Bulletin Board concurrently with the filing of this prospectus. In order tobe quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. 12 PENNY STOCK CONSIDERATIONS Our common stock will be a penny stock; therefore, trading in our securities is subject to penny stock considerations. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. State Securities - Blue Sky Laws There is no public market for our common stock, and there can be no assurance that any market will develop in the foreseeable future. Transfer of our common stock may also be restricted under the securities regulations or laws promulgated by various states and foreign jurisdictions, commonly referred to as “Blue Sky” laws. Absent compliance with such individual state laws, our common stock may not be traded in such jurisdictions. Because the securities registered hereunder have not been registered for resale under the Blue Sky laws of any state, the holders of such shares and persons who desire to purchase them in any trading market that might develop in the future, should be aware that there may be significant state Blue-Sky law restrictions upon the ability of investors to sell the securities and of purchasers to purchase the securities. Accordingly, investors may not be able to liquidate their investments and should be prepared to hold the shares of our common stock for an indefinite period of time. Selling security holders may contact us directly to ascertain procedures necessary for compliance with Blue Sky Laws in the applicable states relating to sellers and/or purchasers of our shares of common stock. We intend to apply for listing in Mergent, Inc. Securities Manual which, once published, will provide us with “manual” exemptions (as described below) in approximately 33 states as indicated in CCH Blue Sky Law Desk Reference at Section 6301 entitled “Standard Manuals Exemptions.” Thirty-three states have what is commonly referred to as a “manual exemption” for secondary trading of securities such as those to be resold by selling security holders under this Prospectus. In these states, so long as we obtain and maintain a listing in Mergent, Inc. or Standard and Poor’s Corporate Manual, secondary trading of our common stock can occur without any filing, review or approval by state regulatory authorities in these states. These states are Alaska, Arizona, Arkansas, Colorado, Connecticut, District of Columbia, Florida, Hawaii, Idaho, Indiana, Iowa, Kansas, Maine, Maryland, Massachusetts, Michigan, Mississippi, Missouri, Nebraska, New Jersey, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode Island, South Carolina, Texas, Utah, Washington, West Virginia and Wyoming. We cannot secure this listing, and thus this qualification, until after the Registration Statement, of which this Prospectus forms a part, is declared effective. Once we secure this listing, secondary trading can occur in these states without further action. We currently do not intend to and may not be able to qualify our common stock for resale in other states which require shares to be qualified before they can be resold by our security holders. Limitations Imposed by Regulation M Under applicable rules and regulations under the Securities Exchange Act of 1934, as amended, any person engaged in the distribution of the shares may not simultaneously engage in market making activities with respect to our common stock for a period of two business days prior to the commencement of such distribution. In addition and without limiting the foregoing, each selling security holder will be subject to applicable provisions of the Securities Exchange Act of 1934, as amended, and the associated rules and regulations thereunder, including, without limitation, Regulation M, which may limit the timing of purchases and sales of shares of our common stock by the selling security holders. We will make copies of this Prospectus available to the selling security holders and will inform them of the need for delivery of copies of this Prospectus to purchasers at or prior to the time of any sale of the shares offered hereby. We assume no obligation to so deliver copies of this Prospectus or any related Prospectus supplement. 13 SELLING SHAREHOLDERS We are registering an aggregate of 456,000 shares of common stock for resale by the selling security holders listed in the table below. All expenses incurred with respect to the registration of the common stock will beborne by us, but we will not be obligated to pay any underwriting fees, discounts, commissions or other expenses incurred by the selling security holders in connection with the sale of such shares. The following tables set forth information with respect to the maximum number of shares of common stock beneficially owned by the selling security holders named below and as adjusted to give effect to the sale of the shares offered hereby. The shares beneficially owned have been determined in accordance with rules promulgated by the Securities and Exchange Commission, and the information is not necessarily indicative of beneficial ownership for any other purpose. The information in the table below is current as of the date of this Prospectus. All information contained in the table below is based upon information provided to us by the selling security holders and we have not independently verified this information. The selling security holders are not making any representation that any shares covered by this Prospectus will be offered for sale. The selling security holders may from time to time offer and sell pursuant to this Prospectus any or all of the common stock being registered. Except as indicated in the notes to the table below, none of the selling security holders held any position or office with us, nor are any of the selling security holders associates or affiliates of any of our officers or directors. Except as indicated below, no selling security holder is the beneficial owner of any additional shares of common stock or other equity securities issued by us or any securities convertible into, or exercisable or exchangeable for, our equity securities. Except as indicated below, no selling security holder is a registered broker-dealer or an affiliate of a broker-dealer. For purposes of this table, beneficial ownership is determined in accordance with the Securities and Exchange Commission rules, and includes investment power with respect to shares and shares owned pursuant to warrants or options exercisable within 60 days. The percentages of shares beneficially owned are based on 3,149,000 shares of our common stock issued and outstanding as of March 24, 2011on a fully diluted basis. We may require the selling security holders to suspend the sales of the securities offered by this Prospectus upon the occurrence of any event that makes any statement in this Prospectus or the related Registration Statement untrue in any material respect or that requires the changing of statements in these documents in order to make statements in those documents not misleading. 14 Name of Selling Shareholder Shares of Common Stock Owned prior to Offering Maximum Number of Shares of Common Stock to be Offered Shares of Common Stock Owned after Offering Percent of Common Stock Owned After Offering Groupmark Financial Services Ltd 0 % Howard Kaplan 0 % Conrad Huss (1) 0 * Michael George (1) 0 * Henry Howard II (1) 0 * Thaddeus North (1) 0 * Michael Byl(1) 0 * Gary Robinson 0 * Marnie Metzman %(2) Bimalkumar Brahmbhatt 0 * Bharti Brahmbhatt 0 * David M. Baum 0 * Sande J Baum 0 * Carole P Samuels 0 * Kerry Propper 0 * Joseph A Grotto Jr. 0 * Ashton Partners, LLC 0 * Robert A Samit Family Trust 0 * Eric Allen 0 * James Cavallo 0 * Frank T Fasanella 0 * Milos Duncko 0 * Mark Pompeo(1) 0 * John Murphy(1) 0 * John Piro 0 * Narine Persuad 0 * Rita Schloth 0 * William Schloth 0 * Renee Reyes 0 * Linda Carlsen 0 * Chris Neuert 0 * William Neuert 0 * Pat Allen (1) 0 * Craig Lenahan 0 * Mary Ann Lenahan 0 * Grace Neuert 0 * Robert LeBoyer (1) 0 * Sean Martin (1)(4) 0 * Total % *Less than 1% Affiliate of a broker-dealer.Selling stockholder has certified that at the time he/she purchased the shares being registered hereunder, he/she had no agreements or understandings, directly or indirectly with any person to distribute the subject securities.All of these shares were purchased in the ordinary course of business. Includes 737,000 shares held by her husband Mitchell A.Metzman, Secretary, Treasurer and director of CWS Marketing & Finance Group, Inc. Includes 5,000 shares held by selling stockholder’s spouse. Mr. Martin was, until September 29, 2010, an executive officer and director of CWS Marketing & Finance Group, Inc. 15 PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices.The fixed price of $0.10 has been determined as the selling price based upon the original purchase price paid by certain selling shareholders of $0.05 plus an increase based on the fact the shares will be liquid and registered.Prior to being quoted on the OTC Bulletin Board, shareholders may sell their shares in private transactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTC Bulletin Board concurrently with the filing of this prospectus. In order to be quoted on the Bulletin Board, a market maker must file an application on ourbehalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents withFINRA, nor can there be any assurance that such an application for quotation will be approved. There isno assurance that an active tradingmarket for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. The selling shareholders may use any one or more of the following methods when disposing of shares or interests therein: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent, but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · short sales effected after the date the registration statement of which this Prospectus is a part is declared effective by the SEC; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; · broker-dealers may agree with the selling shareholders to sell a specified number of such shares at a stipulated price per share; and · a combination of any such methods of sale. The selling shareholders may, from time to time, pledge or grant a security interest in some or all of the common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell the common stock, from time to time, under this prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of selling shareholders to include the pledgee, transferee or other successors in interest as selling shareholders under this prospectus. The selling shareholders also may transfer the securities in other circumstances, in which case the transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. In connection with the sale of our common stock or interests therein, the selling shareholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume. The selling shareholders may also sell shares of our common stock short and deliver these securities to close out their short positions, or loan or pledge the common stock to broker-dealers that in turn may sell these securities. The selling shareholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). 16 The aggregate proceeds to the selling shareholders from the sale of the common stock offered by them will be the purchase price of the common stock less discounts or commissions, if any. Each of the selling shareholders reserves the right to accept and, together with their agents from time to time, to reject, in whole or in part, any proposed purchase of common stock to be made directly or through agents. We will not receive any of the proceeds from this offering. Broker-dealers engaged by the selling shareholders may arrange for other broker-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling shareholders (or, if any broker-dealer acts as agent for the purchase of shares, from the purchaser) in amounts to be negotiated. The selling shareholders do not expect these commissions and discounts to exceed what is customary in the types of transactions involved, and in no case will the maximum compensation received by any broker-dealer exceed eight percent (8%). The selling shareholders also may resell all or a portion of the shares in open market transactions in reliance upon Rule 144 under the Securities Act, provided that they meet the criteria and conform to the requirements of that rule. Any underwriters, agents, or broker-dealers, and any selling shareholders who are affiliates of broker-dealers, that participate in the sale of the common stock or interests therein may be “underwriters” within the meaning of Section 2(11) of the Securities Act. Any discounts, commissions, concessions or profit they earn on any resale of the shares may be underwriting discounts and commissions under the Securities Act. Selling shareholders who are “underwriters” within the meaning of Section 2(11) of the Securities Act will be subject to the prospectus delivery requirements of the Securities Act. We know of no existing arrangements between any of the selling shareholders and any other stockholder, broker, dealer, underwriter, or agent relating to the sale or distribution of the shares, nor can we presently estimate the amount, if any, of such compensation. See “Selling shareholders” for description of any material relationship that a stockholder has with us and the description of such relationship. To the extent required, the shares of our common stock to be sold, the names of the selling shareholders, the respective purchase prices and public offering prices, the names of any agents, dealer or underwriter, any applicable commissions or discounts with respect to a particular offer will be set forth in an accompanying prospectus supplement or, if appropriate, a post-effective amendment to the registration statement that includes this prospectus. In order to comply with the securities laws of some states, if applicable, the common stock may be sold in these jurisdictions only through registered or licensed brokers or dealers. In addition, in some states the common stock may not be sold unless it has been registered or qualified for sale or an exemption from registration or qualification requirements is available and is complied with. We have advised the selling shareholders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling shareholders and their affiliates. In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling shareholders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling shareholders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. We have agreed to pay certain fees and expenses incurred by us incident to the registration of the shares. Such fees and expenses are estimated to be $45,000. We have agreed to indemnify the selling shareholders against liabilities, including liabilities under the Securities Act and state securities laws, relating to the registration of the shares offered by this prospectus. We have agreed with the selling shareholders to keep the registration statement of which this prospectus constitutes a part effective until the earlier of (1) such time as all of the shares covered by this prospectus have been disposed of pursuant to and in accordance with the registration statement or (2) the date on which the shares may be sold pursuant to Rule 144(k) of the Securities Act. DESCRIPTION OF SECURITIES Authorized Capital Stock We are authorized to issue 10,000,000 shares of common stock, $0.001 par value per share, and 5,000,000 shares of preferred stock. Common Stock As of the date hereof, 3,149,000 shares of common stock are issued and outstanding. 17 The holders of our common stock have equal ratable rights to dividends from funds legally available if and when declared by our board of directors and are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding upof our affairs. Our common stock does not provide the right to a preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights. Our common stock holders are entitled to one non-cumulative vote per share on all matters on which shareholders may vote. We refer you to our Articles of Incorporation, Bylaws and the applicable statutes of the state of Delaware for a more complete description of the rights and liabilities of holders of our securities.All material terms of our common stock have been addressed in this section. Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in that event, the holders of the remaining shares will not be able to elect any of our directors. Holders As of the date hereof, we have 40 shareholders holding 3,149,000shares of our issued and outstanding common stock. Dividend Policy It is unlikely that we will declare or pay cash dividends in the foreseeable future. We intend to retain earnings, if any, to expand our operations. To date, we have paid no dividends on our shares of common stock and have no present intention of paying any dividends on our shares of common stock in the foreseeable future. The payment by us of dividends on the shares of common stock in the future, if any, rests solely within the discretion of our board of directors and will depend upon, among other things, our earnings, capital requirements and financial condition, as well as other factors deemed relevant by our board of directors. Undesignated Preferred We are also authorized to issue 5,000,000 shares of undesignated preferred stock. Pursuant to our Articles of Incorporation, our Board of Directors has the power, without further action by the holders of the common stock, to designate the relative rights and preferences of the preferred stock, and issue the preferred stock in one or more series as designated by the Board of Directors. The designation of rights and preferences could include preferences as to liquidation, redemption and conversion rights, voting rights, dividends or other preferences, any of which may be dilutive of the interest of the holders of the common stock or the preferred stock of any other series. The Board of Directors effects a designation of each series of preferred stock by filing with the Delaware Secretary of State a Certificate of Designation defining the rights and preferences of each series. Documents so filed are matters of public record and may be examined according to procedures of the Delaware Secretary of State, or copies may be obtained from us. Our Board of Directors has not designated any series or issued any shares of preferred stock at this time. The ability of directors, without security holder approval, to issue additional shares of preferred stock could be used as an anti-takeover measure. Anti-takeover measures may result in you receiving less compensation for your stock. The issuance of preferred stock creates additional securities with dividend and liquidation preferences over common stock, and may have the effect of delaying or preventing a change in control without further security holder action and may adversely affect the rights and powers, including voting rights, of the holders of common stock. In certain circumstances, the issuance of preferred stock could depress the market price of the common stock. 18 Market for Securities There is currently no public trading market for our common stock. We intend to apply for quotation of our common stock on the OTC Bulletin Board. Equity Compensation Plan Information We have no plans for establishing an equity compensation plan, but reserve the right to do so in the future. We currently do not have any equity compensation plans or securities authorized for issuance under equity compensation plans. Warrants and Options There are no outstanding warrants or options to purchase our securities. Transfer Agent The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. LEGAL MATTERS The validity of the common stock offered by this prospectus will be passed upon for us by Indeglia& Carney, P.C., Irvine, California. EXPERTS The financial statements of our company included in this prospectus and in the registration statement have been audited by Rosenberg, Rich, Baker Berman& Co., independent registered public accounting firm, to the extent and for the periods set forth in their report appearing elsewhere herein and in the registration statement, and are included in reliance on such report, given the authority of said firm as an expert in auditing and accounting. 19 DESCRIPTION OF BUSINESS Overview We are a consulting company for the small and medium size business market (here-in-under, referred to as the “SMB market”). In general SMB market companies that we target will have fewer than 200 employees for manufacturing businesses and less than $7 million in annual revenues for most nonmanufacturing businesses.We target those SMB companies with limited resources and/or infrastructure looking to outsource either their finance or online marketing departments. We initially intend to target e-commerce companies but our services can be applied across industries.We provide two lines of professional consulting services to these companies: (i) outsource finance services: including cost management and expense reduction services as well as other finance services such as accounting and financial statement preparation or payroll services, and (ii) on-line marketing consulting and website implementation services, including website design and technology support including point of purchase capabilities and driving website traffic.We deliver these consulting services pursuant to a subscription based model, payable monthly.For initial clients, we require an initial three-month minimum.We deliver these consulting services pursuant to a subscription based model, payable monthly.For initial clients, we require an initial three-month minimum.We believe the subscription based model is effective in both revenue projection and client retention. We believe that due to the size of the e-commerce market, as discussed below, this market will support multiple new entrants. Accordingly, we believe we will be able to take advantage of the current trend of increased e-commerce sales despite the fact that we have recently emerged from developmental company status. We are not a blank check corporation. Section 7(b)(3) of the Securities Act of 1933, as amended defines the term “blank check company” to mean, any development stage company that is issuing a penny stock that, “(A) has no specific plan or purpose, or (B) has indicated that its business plan is to merge with an unidentified company or companies.” We have a specific plan and purpose. Our business purpose and our specific plan is to provide business consulting services to small and medium size businesses for cost management and expense reduction as well as online marketing consulting and web optimization services.We have commenced operations and have signed contracts with eight (8) clients as of the date of this prospectus.In Securities Act Release No. 6932 which adopted rules relating to blank check offerings, the Securities and Exchange Commission stated in II DISCUSSION OF THE RULES, A. Scope of Rule 419, that, “Rule 419 does not apply to start-up companies with specific business plans even if operations have not commenced at the time of the offering.” We have no present plans to be acquired or to merge with another company nor do we, nor to our knowledge any of our shareholders, have any plans to enter into a change of control or similar transaction.We may, as stated below under “Our Strategy”, look to acquire complementary service providers and software product companies in the future to grow our operations. Our executive office is located at 3525 Del Mar Heights Rd, #318, San Diego, CA 92130.Our telephone number is (877) 829-7361.Our internet address is www.cwsmf.com. Industry Overview e-Commerce market According to US Department of Commerce reports, total e-commerce sales in 2009 were $134.9 billion, increase of 2% from $132.2 billion in 2008.In contrast, total retail sales declined by nearly 3% to $2.07 trillion during the comparable period from $2.13 trillion.We believe that the growth of e-commerce sales despite a decrease in total sales for 2009 emphasizes the trend of consumers to consummate their shopping experience online. In addition, the 2010 Internet Retailer Top 500 Guide highlighted certain trends that supported consumers’ continuing shift to online buying and the gains of large retailers.Such points included: · The Top 500 retailer’s sales grew 8.7% to $126.38 billion in 2009 from $116.28 billion in 2008; · The Top 500 retailer’s completed an estimated 601.8 million sales in 2009 – up 2.9% from 585.1 million in 2008; · Total traffic to the Top 500 increased year over year to 2.58 billion monthly visits from 2.10 billion visits in 2008; · Web sales now account for 6.5% of retail sales, up from 6.2% a year earlier.Retail sales included general merchandise, but exclude restaurants, gasoline stations and fuel sales; 20 · The web grew for most chain retailers while comparable store sales fell.For 26 of the 50 biggest chains, e-commerce sales grew while comparable store sales dropped; · In 2009, every Top 500 merchant group with the exception of catalogers posted a gain in web sales.But the merchants that grew the fastest were web-only retailers.Led by Amazon.com, the combined web sales for all Top 500 web-only merchants grew 19.8% to $42.94 billion in 2009 from $35.83 billion in 2008. · In 2009, despite the tough economy, Amazon’s sales grew 28% to $24.51 billion from $19.17 billion in the prior year.In comparison, total sales for Wal-Mart Stores, the biggest chain retailer, grew only 1% to $405.04 billion in 2009. Our Services Professional Services Outsourced Financial Services Cost Management& Expense Reduction Financial Consulting: We will assist clients establish and maintain effective cost management guidelines procedures.Financial results and proper measurement can make the difference between success and failure.We believe companies often fail to engage or utilize cost management services or software due to the expense and view of such services as an unnecessary corporate cost.Further, companies addressing these areas may utilize incorrect financial information or either fail to establish (or employ wrong) key performance indicators (“KPI”) in their cost management models.We will assist companies in this area by utilizing our proprietary KPI reporting methodology, AccountMETRICing Architecture™,tailored to address the specific needs of each clients to understand and manage key performance indicators related to their industry and various business initiatives We will also consult with companies to prepare a comprehensive expense reduction strategy after a comprehensive review of their business.Our strategies include, in addition to workforce reduction include, (i) reassigning staff from functional to more activity based value-added work, such as planning, decision support and business performance management, (ii) lowering indirect expenses, such as procurement and travel, companywide, and (iii) creating a flexible cost structure. We also offer our consulting services to clients with either limited resources or infrastructure allowing them to outsource other finance related functions on an as-needed basis in lieu of hiring a full time professional or department.These services can range from payroll services to preparing and maintaining accounting records via Quickbook to serving as either an outside controller or chief financial officer. On-line marketing consulting and website implementation Marketing and website implementation can be a complicated and expensive effort.To be successful, it is important to partner with a marketing company which keeps you up to date and knows the tactics to employ in the continuously changing market.For companies with limited resources and infrastructure, we provide such services to enable them to outsource their marketing and website needs on an as-needed basis in lieu of hiring a full time professional or department.We offer a wide variety of consulting services for companies looking to increase their brand, market value, website traffic, qualified leads and sales.Furthermore, using our financial key performance metric report, we track the results of all efforts.We price each engagement on a case by case basis. In addition, we offer website implementation consulting services.These services include the design and building of a company website or modification of a current site.These services also include technological support to ensure optimal operation of such sites.We also offer search engine marketing consulting services designed to drive traffic to a client’s website. 21 Contractual Arrangement with Professional Services Clients Our professional services are provided under written agreement that requires monthly cash payments.Among other things, the agreements include, client contact information, brief assignment description, lead project manager, project start date, term and fee arrangement.Services will not be commenced unless the first payment from a client is made.We generally require an initial 3 month agreement with new clients, with the initial 3 month fee to be paid in advance and on a monthly basis thereafter.Our fees are $250 per month for the initial three month period which includes the initial consultation and set-up and then $150 per month thereafter for maintenance, reporting and advisory services. These agreements may be terminated by us or a client with ninety-days written notice; provided, however, if canceled within the first two months, the customer must pay us through the six month period. Each agreement also contains a non-solicitation provision whereby the client agrees not to hire any individual provided to the client under the agreement prior to the later of one year from the date of the agreement or six months after completion of such individual’s assignment.In addition, the client agrees to pay us a one-time fee of 20% of the annual salary of any individual performing services for the client under the terms of the agreement if hired by the client upon expiration of the non-solicitation term. The financial services provided under our consulting agreements generally refer to financial reporting, accounting and bookkeeping work.The financial reporting includes monthly end financial statements and the accounting and bookkeeping includes, bank reconciliations, payroll submissions, accounts receivable and payable processing.A client may ask for additional financial analysis.Such additional work is priced in additional to the standard monthly fee. Online marketing under our consulting agreements generally refers to project management of a client’s website and online marketing activities.Such management may include, website hosting, search engine optimization, affiliated marketing, conversion rate optimization. Since our inception December 2009, we have received over $32,000 in revenues.Our initial activities focused on developing our delivery service model and establishing our third party service providers that will enable us to scale properly as our client base grows.To date, we have acquired twelve consulting clients, of which five were acquired in the quarter ended March 31, 2011.Nine of the twelve are monthly subscription based contracts.Of those nine, five are related to financial service work and four are for online marketing work.The three other contracts are one-time custom consulting related to online marketing and website development. Teaming Affiliated Partner (“TAP”) Network We are establishing a network of what we believe to be “best-in-class” service and software product providers that we refer to as our Teaming Affiliate Partner (“TAP”) Network.Member of our TAP network will provide services to both our professional service and PPC clients.Establishment and utilization of this network enable us to reduce our overhead costs yet enabling us to deliver high quality professional services.We carefully select TAP partners and often utilize feedback from our clients in the selection process. We establish formal working relationships with the TAPs pursuant to a TAP agreement. The agreement, among other things, includes both confidentiality clauses and non-solicitation of customers and employees. We handle all billing and project management for each engagement. We will pay the TAP a fixed fee and bill the client on a cost plus our profit basis. For every project with the client and the TAP, we will agree upon a specific scope of work including the cost. We believe that establishing formal working relationships under TAP Agreements will (i) enable us to offer clients a service platform encompassing their business lifespan,(ii) diversify our revenue stream, and (iii) keep our operating fixed costs low. To further enhance the relationship with our TAPs we may provide such TAPs with equity ownership in our Company.We believe this improves the delivery and long-term relationship between our Company initiatives and the services provided by our TAPs.As of June 30 , 2011, we had three executed TAP Agreements:(i) FN Implementation and Financing Partners, Inc. to provide online marketing and conversion services;(ii) Interactive Marketing Partners, Inc. to provide website traffic generation and (iii) Southridge Business Solutions Group to provide accounting and other financial services. Our Opportunity The Internet's substantial growth creates tremendous market opportunities for companies that connect buyers and sellers, and companies that create applications and systems for traditional businesses wishing to engage in e- commerce.Historically, small business e-commerce has occurred through electronic data interchange over proprietary networks, which are costly and available only to a limited number of participants. The Internet provides an open platform with common communication protocols to build efficient, cost-effective networks that facilitate e-commerce.As Internet-based network reliability, speed and security have improved in recent years and as more businesses have connected to the Internet, traditional businesses are beginning to use the Internet to conduct e- commerce and exchange information with customers, suppliers and distributors and suppliers. We believe that there are significant opportunities for companies that can assist traditional businesses in using the Internet to create more efficient markets and enable e-commerce. We call these companies SMB e-commerce companies. 22 Our Strategy Our strategy for growing our operations includes: · Expand our professional services revenue through sales and marketing initiatives; · Continue growth of our TAP network to enhance client opportunities; and · Growth through acquisition with complementary service providers and software product companies. We intend to finance our growth strategy through retained earnings, loan from officers, issuance of our debt and equity securities or through a combination of the foregoing. Intellectual Property Perpetual Licensing Agreement We entered into a perpetual licensing agreement with FN Implementation and Financing Partners, Inc. (the “Licensing Agreement”) on December 31, 2009 pursuant to which we received a worldwide perpetual license to use and sell AccountMETRICing Architecture™ (“AAI”), a proprietary reporting system tailored to address the specific needs of each clients to understand and manage key performance indicators related to their business.We will pay licensor a 5% royalty for all revenues from our clients utilizing AAI.No royalty fees have been paid from inception through March 24, 2011.One of the primary outcomes in using this reporting system is the creation of what are called a business’s Key-Performance-Indicators (KPIs).Through an analysis of a clients business and financial reporting, over 100 key performance metrics are evaluate to see which ones might pertain to that specific client.These metrics encompass the following disciplines:(i) margins and profits (break-even analysis, consideration analysis, target volume; marketing spending-total, fixed and variable); (ii) product and portfolio management (growth: percentage and costs of gross revenue, draw rate, brand equity metrics); (iii) customer profitability (customer retention, customer profit,, acquisition versus retention); (iv) sales force and channel management (sales force coverage, sales force goals, sales force compensation, pipeline analysis, inventory turns, direct product profitability); (v) pricing strategy (price premium, reservation price, percent good value, price elasticity of demand); (vi) promotion (redemption rates for coupon rebates, advertising, gross rating points); (vii) Ad Media and Web Metrics (cost per thousand impression rates, impressions, pageviews and hits, clickthrough rates); (viii) marketing and finance (return on investment, economic profit); and (ix) marketing, planning and customers (market growth, market share, market penetration, retention rate, churn rate, new customer gains). Once a client’s KPIs are determined the Company will help that Client establish a financial reporting mechanism which will report on the each measurement.Business owners can then use such information to make more informed decisions. We have a policy requiring our employees, consultants and other third parties to enter into confidentiality and proprietary rights agreements and to control access to software, documentation and other proprietary information.We will aggressively protect our intellectual property rights by relying on federal, state and common law rights, as well as a variety of administrative procedures.We also have confidentially wording in our agreements with clients to further protect our intellectual property. 23 Patents and Trademarks We do not own nor have we applied for any patents or trademarks. Government Regulation The Children’s Online Privacy Protection Act of 1998 (“COPPA”) prohibits websites from collecting personally identifiable information online from children under age 13 without prior parental consent.The Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003 (“CAN-SPAM”) regulates the distribution of unsolicited commercial emails, or “spam.”Online services provided by us may be subject to COPPA and CAN-SPAM requirements. Congress and some state legislatures are considering legislation that would regulate how businesses operate on the Internet, including measures relating to privacy and data security, as well as specific legislation aimed at social networking sites.Members of Congress have announced they will introduce legislation that would regulate the collection of data about consumers’ Web browsing activities across the Internet that is used to serve targeted advertising.In addition, in February 2009, the Federal Trade Commission’s staff released guidelines for Internet publishers and Internet advertising networks to address concerns about consumer privacy, transparency and control raised by such collection and use of online behavioral data, and called for self-regulation.On July 3, 2009, the industry released a set of self-regulatory online behavioral advertising principles.It is unclear whether these industry efforts alone will address the concerns expressed by some federal and state officials. In addition, the services provided by telecommunications carriers are governed by regulatory policies establishing charges and terms for wireline communications. We are not a telecommunications carrier or otherwise subject to regulations governing telecommunications carriers (or the obligation to pay access charges and contribute to the universal service fund).The Federal Communications Commission (“FCC”) could, however, expand the reach of telecommunications regulations so as to apply to companies such as ours. In particular, the FCC could require online service providers like us to pay access charges or to contribute to the universal service fund when the online service provider provides its own transmission facilities and engages in data transport over those facilities in order to provide an information service. As Internet commerce continues to evolve, and in particular the increasing use of social networking sites and streaming media like music in markets such as wireless communications, Congress, state legislatures, and federal or state agencies may adopt laws and regulations affecting our business and customers, including laws or regulations potentially imposing taxes or other fees on us or our customers or imposing reporting, tracking or other restrictions or standards related to issues such as user privacy, pricing, content and quality of products and services. We will monitor pending legislation and regulatory initiatives to ascertain relevance, analyze impact and develop strategic direction surrounding regulatory trends and developments. Marketing Initial marketing efforts will be geared toward raising awareness of our professional services.This will primarily be accomplished by standard lead generation activities such as pay-per-click advertising, search engine optimization and standard email, phone call and letter correspondence to targeting client listing.We anticipate that in the future our clients will be a good resource for referring clients to the business. Competition Our primary competition is from other online marketing professional services providers.Our competitors include established e-commerce consultants, including without limitation, Omniture or Hubspot, who have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing, technical, management and other resources than we do. We expect competition will intensify in the future. Increased competition may result in reduced operating margins, reduced profitability, loss of market share and diminished brand recognition. 24 We expect to compete by providing high quality service to our initial customers thereby establishing positive brand name recognition.We also expect that our low overhead and use of TAPs enable us to provide attractive pricing in the marketplace.With the already large an growing size of the market place we believe this should allow us to acquire new customers in a cost effective manner.We also believe our unique Accountmetricing Architecture™ will let us differentiate ourselves from our competitors and help drive our growth.As we continue to build our client base, we expect our market share to increase. Dependence on Customers We currently have eight clients, none of whom represent more than 10% of our revenue. Research and Development Expenses We have not incurred any research and development expenditures since our inception on December 4, 2009. Compliance with Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws. Employees We currently have 2 employees, our current executive officers Craig Samuels and Mitchell Metzman, neither of which will are full time employees.The amount of time they intend to devote to our business is limited currently expected to be approximately 25%, of their working time to our company. Our current executive officers have other business interests. While we expect them to increase the percentage of the working time they each devote to our company if our operations increase, the amount of time which they devote to our business may not be sufficient to fully develop our business. Additionally, our executive officers may encounter a conflict of interest in allocating their time between our operations and those of other businesses. In the course of their other business activities, they may become aware of investment and business opportunities which may be appropriate for presentation to us as well as other entities to which she owes a fiduciary duty. As a result, they may have conflicts of interest in determining to which entity a particular business opportunity should be presented. Such conflicts of interests, should they arise, may be detrimental to our business. We have incurred limited expenditures on direct labor in development of our professional service offering.A number of our shareholders provide the majority of in-house support.However, as mentioned above we are establishing TAP agreements whereby third parties deliver services while we provide the project management oversight of the whole engagement.Certain shareholders have provided services for us while also working on other outside business ventures and separate engagements.As capital requirements allow, we may hire direct employees to deliver services.Initially, we intend to utilize independent contractors on a cashor fixed fee based model.If an independent contractor is utilized on a particular engagement, in advance of commencing such work and agreed upon price is established based upon the scope of work .For the online marketing services such employees will be well-versed in internet marketing, including, but not limited to pay-per-click, search engine optimization and website conversion rate optimization.For the cost management and expense reduction services such employees would generally have a background of three to five years in accounting or finance.In addition, as needed, we will retain accounting and legal professionals as needed on a contract basis to handle those reporting and other regulatory requirements associated with operating a public company. DESCRIPTION OF PROPERTY Our executive office address is currently within a shared mailing location.The annual fee for this location is approximately $250.In an effort to keep our costs down, we will try to be remain a virtual company for the time being.Should capital requirements allow, we may look to lease corporate space in the future. We do not currently own or lease interests in any property. LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. To our knowledge, there is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of our executive officers or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or any of our companies or our company’s subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. 25 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no established public trading market for our shares of common stock. We anticipate applying forquoting of our common stock on the OTC Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will bequoted on the Bulletin Board or, if traded, that a public market will materialize. Holders of Our Common Stock As of the date of this registration statement, we had40 shareholders of our common stock. Stock Option Grants To date, we have not granted any stock options. Transfer Agent and Registrar The transfer agent for our common stock is Issuer Direct Corporation, 500 Perimeter Park Drive, Suite D, Morrisville, NC 27560, telephone: (919) 481-4000. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Recent Sales of Unregistered Securities Common Stock Issuance to Founders On December 4, 2009, we issued 2,964,000 shares of our restricted common stock to 5 initial stockholders Craig Samuels, Sean Martin, CFO Managed Fund I, LLC, Groupmark Financial Services, Ltd and Howard Kaplan, all of whom are considered promoters as defined under Regulation C of the Securities Act of 1933, as amended.All of these initial stockholders were instrumental in developing our business plan.In addition, 138,000 shares were issued to each of Groupmark and Howard Kaplan as founders shares (valued at par value) in consideration of increased level of involvement in development of our business plan.The remaining 2,688,000 shares were issued to 3 stockholders for $50,000, two of whom were our initial officers and directors.We completed this offering pursuant to Section4(2) of the Securities Act.The 2,964,000 shares of common stock are restricted shares, as defined in the Securities Act, and have been endorsed with a legend confirming that the shares cannot be resold or transferred unless registered under the Securities Act or pursuant to an exemption from the registration requirements of the Securities Act. 26 Common Stock Offering On September 30, 2010 we closed our common stock offering.We sold an aggregate of 185,000 shares of common stock at a price of $0.05 per share to 37 investors for gross proceeds of $9,250.The offering was closed in three tranches: (i) December 2009: 30,000 shares sold to 6 investors for gross proceeds of $1,500; (ii) March 31, 2010: 75,000 shares to 15 investors for gross proceeds of $3,750 and (iii) September 30, 2010: 80,000 shares sold to 16 investors. The offer and sale of such shares of our common stock was effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 504promulgated under the Securities Act and in Section4(2) of the Securities Act, based on the following: (a)we were not subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act; (b) the investors confirmed to us that they were either “accredited investors,” as defined in Rule 501 of Regulation D promulgated under the Securities Act or had such background, education and experience in financial andbusiness matters as to be able to evaluate the merits and risks of an investment in the securities; (c)there was no public offering or general solicitation with respect to the offering; (d)the investors were provided with certain disclosure materials and all other information requested with respect to our company; (e) the investors acknowledged that they had a reasonable opportunity to ask questions and receive answers concerning the offering and our business, financial condition, results of operations and prospects (f)the investors acknowledged that all securities being purchased were “restricted securities” forpurposesof the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act; and (g)a legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. AVAILABLE INFORMATION We arefiling with the SEC this registration statement on Form S-1 under the Securities Act with respect to the common stock offered hereby. This prospectus, which constitutes part of the registration statement, does not contain all of the information set forth in the registration statement and the exhibits and schedule thereto, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information regarding our common stock and our company, please review the registration statement, including exhibits, schedules and reports filed as a part thereof. Statements in this prospectus as to the contents of any contract or other document filed as an exhibit to the registration statement, set forth the material terms of such contract or other document but are not necessarily complete, and in each instance reference is made tothe copy of such document filed as an exhibit to the registration statement, each such statement being qualified in all respects by such reference. We are also subject to the informational requirements of the Exchange Act which requires us to file reports, proxy statements and other information with the SEC. Such reports, proxy statements and other information along with the registration statement, including the exhibits and schedules thereto, may be inspected at public reference facilities of the SEC attreet N.E., WashingtonD.C.20549. Copies of such material can be obtained from the Public Reference Section of the SEC at prescribed rates. You may call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room. Because we file documents electronically with the SEC, you may also obtain this information by visiting the SEC’s Internet website at http://www.sec.gov. 27 INDEX TO FINANCIAL STATEMENTS Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of September 30, 2010 F-2 Statement of Operations from inception through September 30, 2010 F-3 Statement of Changes in Stockholders’ Equity (Deficit) from inception to September 30, 2010 F-4 Statement of Cash Flow from inception through September 30, 2010 F-5 Notes to Financial Statements F-6 Unaudited Interim Financial Statements Balance Sheet as of March 31, 2011 (Unaudited) and Sept 30, 2010 (Audited) F-10 Statement of Operations from three months ended March 31 2011 and 2010, the six months ended March 31, 2011 and from inception (December 9, 2009) to March 31, 2010 F-11 Statement of Changes in Stockholders’ Equity (Deficit) from inception toMarch 31, 2011 F-12 Statement of Cash Flow for thesix months ended March 31, 2011 and from inception (December 9, 2009) to March 31, 2010 F-13 Notes to Financial Statements F-14 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of CWS Marketing & Finance Group, Inc. We have audited the accompanying balance sheet of CWS Marketing & Finance Group, Inc. as of September 30, 2010, and the related statement of operations, stockholders' equity and cash flows for the period December 4, 2009 (Date of Inception) through September 30, 2010. CWS Marketing & Finance Group, Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CWS Marketing & Finance Group, Inc. as of September 30, 2010, and the results of its operations and its cash flows for the period December 4, 2009 (Date of Inception) through September 30, 2010 in conformity with accounting principles generally accepted in the United States of America. As described in Note 8 to the financial statements, the Company has restated the financial statements and notes for the correction of certain errors and omissions in the financial statements. /s/ Rosenberg, Rich, Baker & Berman Company Somerset, New Jersey November 22, 2010 , except for Note 8, as to which date is July 21, 2011 F-1 CWS MARKETING & FINANCE GROUP, INC BALANCE SHEET September 30, 2010 ASSETS Restated CURRENT ASSETS: Cash $ Accounts receivable, net TOTAL CURRENT ASSETS TOTAL ASSETS $ LIABILIATIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ Income tax payable TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS'EQUITY: Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued and outstanding - Subscription receivable ) Common stock, $.001 par value, 10,000,000 shares authorized, 3,149,000 shares issued and outstanding, as of September 30, 2010 Additional paid-in capital Retained deficit ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ See accompanying notes to audited financial statements. F-2 CWS MARKETING & FINANCE GROUP, INC. STATEMENT OF OPERATIONS FROM INCEPTION (DECEMBER 4, 2009) THROUGH SEPTEMBER 30, 2010 Restated Revenues: Professional service revenues $ Professional service revenues - related party Total Revenues Cost of revenues Cost of revenues from a related party Gross Profit Operating expenses: General and administrative General and administrative costs from a related party Total operating expenses Loss from operations ) Income tax (provision) ) Net (loss) applicable to common shareholders $ ) Net income (loss) per share - basic and diluted $ ) Weighted number of shares outstanding - Basic and diluted See accompanying notes to audited financial statements. F-3 CWS MARKETING & FINANCE GROUP, INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FROM INCEPTION (DECEMBER 4, 2009) THROUGH SEPTEMBER 30, 2010 Preferred Stock Common Paid-In Sub Retained Stockholders' Shares Par Value Shares Par Value Capital Rec'd (Deficit) (Deficit) Balance at Inception - $
